        Case 1:15-cv-05434-PGG Document 157 Filed 09/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
YI CAO, BIN DOU, ZHIWEI YUAN
on behalf of themselves and others similarly
situated,

                           Plaintiffs,
                                                                   ORDER
             - against -
                                                             15 Civ. 5434 (PGG)
ATAMI ON 2ND AVENUE, INC.
d/b/a ATAMI JAPANESE FUSION, JING
LIANG DONG a/k/a MICHAEL DONG, LI
DONG a/k/a JENNY DONG, JIANG ZENG
LIN a/k/a JOE LIN, and QIU RU DONG
a/k/a JUDY DONG and a/k/a WENDY
DONG,

                           Defendants.
LETIAN ZHU, on behalf of himself and
others similarly situated,

                           Plaintiff,

             - against -
                                                              17 Civ. 275 (PGG)
ATAMI ON 2ND AVENUE, INC.
d/b/a ATAMI JAPANESE FUSION, JING
LIANG DONG a/k/a LIANG DONG a/k/a
MICHAEL DONG, LI DONG a/k/a JENNY
DONG, JIAN ZENG LIN a/k/a JOE LIN,
and QIU RU DONG a/k/a JUDY DONG and
a/k/a WENDY DONG,

                   Defendants.
PAUL G. GARDEPHE, U.S.D.J.:

               Plaintiffs are directed to file a response to Defendants Jiang Liang Dong’s and Li

Dong’s Motions to Vacate by September 17, 2021. (See Dkt. No. 156 in 15 Civ. 5434 and Dkt.

No. 55 in 17 Civ. 275)

Dated: New York, New York
       September 9, 2021
